Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-13, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 6,666,640).
Regarding claim 1, Hsieh discloses an apparatus comprising:
a body portion (top portion of 10 adjacent to 13);
an opposing wall (15) residing opposite and spaced apart from the body portion in a direction along a central axis of the body portion; and
at least one connecting member (14) spanning a space between the body portion and the opposing wall to connect the body portion and the opposing wall,
wherein the at least one connecting member is structured to enable resilient movement of each of the body portion and the opposing wall both toward and away from 

Regarding claim 3, Hsieh further discloses wherein the at least one connecting member extends from the body portion in a direction away from a central axis of the body portion (Fig. 1 as shown).

Regarding claim 4, Hsieh further discloses wherein the opposing wall is structured to be resiliently deflectable (Fig. 4 as shown).

Regarding claim 5, Hsieh further discloses wherein the at least one connecting member is structured to be resiliently deflectable responsive to the force acting on the opposing wall (Fig. 4 as shown).

Regarding claim 6, Hsieh et al. further discloses a body portion flange (13) extending from the body portion, and wherein the clip is structured so that a force acting on the body portion is applicable to the body portion through the body portion flange (Fig. 4 as shown).

Regarding claim 7, Hsieh further discloses wherein the at least one connecting member is structured to be resiliently deflectable responsive to a force acting on the body portion flange (Fig. 4 as shown).



Regarding claim 9, Hsieh further discloses a connecting wall (20) extending from the opposing wall, and wherein the clip is structured so that a force acting on the opposing walls is applicable to the opposing wall through the connecting wall (Fig. 4 as shown).

Regarding claim 10, Hsieh further discloses a connecting wall flange (30) extending form the connecting wall, wherein the clip is structured so that a force acting on the connecting wall is applicable to the connecting wall through the connecting wall flange (Fig. 4 as shown).

Regarding claim 13, Hsieh further discloses wherein the clip is structured so that a force acting on the opposing wall is applicable directly to the opposing wall (Fig. 4 shows that the opposing wall can be directly accessed and have a force applied to it).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        



/Robert Sandy/            Primary Examiner, Art Unit 3677